OFFICE OF THE ATTORNEY GENERAL                   OF TEXAS
                             AUSTIN




flonorable‘Xhwo A. Wheet
Oounty Attomeg
UEerty, Texas
Dear Mr. Wheat8




                                               %tter of JtaawBe
whioh raade as




                                        ss, zs4tr b the
                                        AWe Prle% gors
                                        6ufflolontfurKl6
                     m39er, shortly        aft6r gtbbg
                   pplrell     ior    a?&   bemann,    a tolun-
                   ~n&hasbeeaditmhargi%d
                    e UnIted State6 Metrbt
                          D46trl& of relcae.
                         t6 eempany ~fllsdthldr
                         o la boskrugtoy lor the
                    me hots 6howthat mu
Honorable 'i'hoxuas
                A. Wheat - page 2




      the r;iving of ssid check becauee the mame
      &ght be a violation of Article ~IJ+B, that
      is, tho new *hot cheek' lau. The pertinent
      portion thereof, Seotion #2, mode a43fol-
      lOWI


          A6 we lnt%rpret pour inquiry, you desire to know
whet&or the party xuimB%haotiolotodcmy portionOf the
hot cheek law, being llrtiele227b, aith ita 6ubd%vietoms,
and eepoielly subdlv%slon2.
            Under the faots stated, it is our o#xdon that
the   question should be adi im anar~d ~OID




                                  --&L-73-
                                        ee0.1. am
                                             Amdetent